

EXHIBIT 10.24

 
1

--------------------------------------------------------------------------------

 
 
English Translation
 
Agreement Regarding the "Pre-sale Building Unit Purchase and Sale Agreement,
 
A5 Building, Taipei Enterprise Headquarters Park"
 
This Agreement is entered into by and among:
 
Jack Jie Qin                                   
("Jack Jie Qin")
Meifu Development Co., Ltd.       
("Meifu")
EFT Investment Co. Ltd.              
("EFT")

 
Whereas, Jack Jie Qin arranged to pre-purchase from Meifu all the building units
on the 8th to the 14th floors, one unit on the 7th floor, and the 79 parking
spaces appurtenant to the above units (the "Property for Purchase") in the No.
A5 office building (the "A5 Building") situated in the northwest corner of the
Neihu Enterprise Headquarters Park, and, on 2 May 2011, signed seven separate
Pre-sale Building Unit Purchase and Sale Agreements respectively for each of the
8th, 9th, 10th, 11th, 12th, 13th, and 14th floors and one unit on the 7th floor
(the "Pre-Sale Agreements"), and EFT intends through its 100 percent owned
subsidiary to assume Jack Jie Qin's rights and obligations under the Pre-Sale
Agreements. Now therefore, on this 31st day of May 2011, the three parties sign
and enter into this Agreement stipulating matters in connection with the
assumption and performance of the Pre-Sale Agreements and agree to be mutually
bound by the following terms and conditions:
 
 1.
After the signing of this Agreement, if EFT pays NT$60 million to Meifu by 8
June 2011, Meifu agrees not to assert any rights against Jack Jie Qin under
Article 24, paragraph 5, of the Pre-Sale Agreements prior to 24 June 2011. If
EFT does not pay NT$60 million to Meifu by 8 June 2011, articles 3 and 4 of this
Agreement shall lose their force and effect, and Meifu may, under Article 24,
paragraph 5 of the Pre-Sale Agreements, claim for payment of default interest or
penalty from Jack Jie Qin or rescind the Pre-Sale Agreements, or claim other
rights under the law.

 
 2.
Jack Jie Qin and Meifu agree to adjust the amounts to be paid as the Signature
Payment and the Construction Start Payment respectively under the Pre-Sale
Agreements, i.e. that the adjusted Signature Payment under the Pre-Sale
Agreements shall be a combined total of NT$440 million and the adjusted
Construction Start Payment under the Pre-Sale Agreements shall be a combined
total of NT$60 million.

 
 
2

--------------------------------------------------------------------------------

 
 
 3.
By 24 June 2011, Jack Jie Qin will transfer the Pre-Sale Agreements to EFT's 100
percent owned subsidiary (the "New Buyer"), and Meifu will not charge any
service charge for the transfer. If by 24 June 2011 Jack Jie Qin and the New
Buyer complete the procedures with Meifu for replacement of the agreements and
pay in full the Signature Payment under the Pre-Sale Agreements, totaling NT$440
million, then on the next business day after receiving the Signature Payment,
Meifu shall refund to EFT the sum specified in Article 1 of this Agreement.

 
 4.
If by the deadline stipulated in Article 3 of this Agreement, Jack Jie Qin and
the New Buyer have not completed the procedures for replacement of the
agreements and paid in full the Signature Payment under the Pre-Sale Agreements
of NT$440 million in total, Meifu agrees to refund to EFT without interest the
sum specified in Article 1 of this Agreement, and may under Article 24,
paragraph 5 of the Pre-Sale Agreements, claim for payment of default interest or
penalty from Jack Jie Qin or rescind the Pre-Sale Agreements, or claim other
rights under the law.

 
 5.
Jack Jie Qin and EFT agree that, after the signing of this Agreement and before
Jack Jie Qin and the New Buyer have completed the procedures with Meifu for
replacement of the Agreements, Meifu may sell the Property for Purchase to a
third party, in which event Jack Jie Qin and EFT may not assert any rights
against Meifu under the Pre-Sale Agreements or this Agreement. Once Meifu has
notified Jack Jie Qin and EFT of such a sale, the force and effect of this
Agreement and the Pre-Sale Agreements will thereupon be terminated. If EFT has
already paid the NT$60 million under Article 1 of this Agreement, Meifu shall
refund that sum to EFT without interest.

 
 6.
This Agreement shall take effect from the date it is signed. It is made in
triplicate originals with one to be kept by each of the three parties.

 
(End)
 
 
3

--------------------------------------------------------------------------------

 
 
This Agreement is made by and between:

Jack Jie Qin
/s/ Jack Jie Qin

US Passport no.:
Contact address: 929, Radecki, Ct., City of Industry, CA 91748 USA
Taiwan contact address: 5F, No. 356, Neihu Rd., Sec. 1, Taipei
Contact telephone: (02) 8751-0577


Meifu Development Co., Ltd.     [seal: Meifu Development Co., Ltd.]
Responsible person of the company: Peng Chenghao
Uniform serial number of the company: 04933975
    Address of the company: 4F, No. 236, Jianguo North Rd., Sec. 2, Zhongshan
District, Taipei
Telephone: (02) 2516-3328


EFT Investment Co. Ltd.          [seal: EFT Investment Co., Ltd.]
        Responsible person of the company: Qin, Jack Jie
        Uniform serial number of the company: 28971239
                      Address of the company: 5F, No. 356, Neihu Rd., Sec. 1,
Neihu District, Taipei
 
This 31st Day of May 2011
 
 
4

--------------------------------------------------------------------------------

 